DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An Amendment was filed on March 25, 2022 in which claims 1, 2, 3, 6, 7, 11-14, 20, 21, 23, and 24 were amended and claims 5 and 22 were cancelled.
Claims 1-4, 6-21, and 23-24 are currently pending and under examination, of which claims 1 and 20 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
The information disclosure statement (IDS) submitted and filed on February 10, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the reference in the IDS with signed and initialed copies being attached hereto.

Response to Arguments
In view of the arguments presented on pages 9 and 10 of the Amendment, the indefinite rejection under 35 USC 112(b) is withdrawn.
On page 12 of the Amendment, first paragraph, refers to a limited portion of Paragraph [0008] and Paragraph [0027] of Bostick to submit that the reference is only concerned with “for inspection and verification purposes”.  The Office respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of the augmented reality device as explained and analyzed in the rejection below are taught by various portions of Bostick.
On page 12 of the arguments, it is submitted that “[a]t no point does Bostick disclose or suggest that a mounting environment of the replacement part is scanned or displayed, let alone that a mounting position of the replacement part is overlayed onto such a mounting environment”.  However, as explained in the previous Non-Final Office Action, there are multiple portions of Bostick that describes the displaying of the replacement part overlaid onto a mounting environment.  As a brief example, Paragraph [0027] of Bostick describes “[i]n various embodiments, repair program 114 displays a visualization of the replacement part model. In some embodiments, repair program 114 displays the replacement part model via a monitor, such as display 320.”  The Office also points out that at least Paragraphs [0030], [0031], and [0038]-[0040] also provide description of the displaying as recited in amended claim 1.
On page 12, it is argued that “[i]n fact, it would even be disadvantageous for the method taught by Bostick to scan the environment of the broken part because the model generated in Bostick relies on automatic feature extraction and pattern recognition of the image of the broken part in order to generate the virtual model (see paragraph [0024] of Bostick). If the broken part were embedded in a mounting environment, Bostick's feature extraction / pattern recognition process could be impaired.”  The Office respectfully disagrees.  Paragraph [0024] of Bostick describes particular of the repair program generating a model of an object.  This referred portion of the cited reference does not demonstrate that if the broken part were embedded in a mounting environment, Bostick's feature extraction / pattern recognition process could be impaired as submitted in the Amendment.  Thus, the arguments are not deemed persuasive.
The Office appreciates the benefits associated with the present application as provided on page 11 and described in the last two paragraphs of page 12 of the Amendment.  However, the Office respectfully reminds the applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)
Therefore, the arguments traversing the prior art rejection presented in the Amendment as filed on March 25, 2022 are deemed unpersuasive.  Dependent claims 2-4 and 6-19 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained. The Examiner refers to the above arguments and the rejections to each claim presented herein below. 
For similar reasons as those presented above with respect to independent claim 1, the rejections to independent claim 20 and related dependent claims 21, 23, and 24 are maintained.  The Examiner refers to the above arguments and the rejections to each claim presented herein below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 11, 12, 13, 14, 16, 19, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian et al. (US Patent Publication No. 2016/0167307 A1) (“Eramian”), in view of Bostick et al. (US Patent Publication No. 2018/0081334 A1) (“Bostick”). 
Regarding independent claim 1, Eramian teaches:
A device for maintaining and/or repairing a construction machine with a mobile maintenance station placeable at a construction jobsite, comprising: Eramian: Paragraph [0001] (“…three-dimensional (3D) printing, and in one aspect to the identification and printing of spare parts depicted in two-dimensional images captured by users in the field,…”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine. A replacement spare part for the machine can be made…”) [As shown in FIG. 3 the client machines 310 and/or 320 read on “mobile maintenance station”.]
a 3D printer for printing a replacement part for the construction machine on the basis of component data; Eramian: Paragraph [0013] (“In either case, based on the identification, a three-dimensional digital file for the spare part stored in a central database repository is accessed and the file is downloaded to the client device for 3D printing by the user … the digital file is downloaded directly to a local … 3D printer for automatic printing ...”) Eramian: Paragraph [0019] (“…a processor-implemented transmission module to transmit the three-dimensional digital file to the client device, or to a 3D printer.”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine.”)
a mobile display device for displaying repair information on the construction machine on the basis of the component data; and Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”)
a data supply station,… Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 may connect with the network 304 via a wired or wireless connection. For example, one or more portions of the network 304 may be an ad hoc network, … another type of network 304, or a combination of two or more such networks 304.”) [The network 304 reads on “a data supply station”.]
Eramian does not expressly teach “the mobile display device comprises an augmented reality device that displays on a display an image of a component to be repaired and a mounting environment of the component to be repaired, and overlays a mounting position of the component to be repaired in the mounting environment onto the image on the display, wherein the data supply station is configured to provide the mobile maintenance station with augmented reality data for overlaying component information and/or position in the mounting environment, and wherein the mobile maintenance station is configured to overlay the mounting position of the component to be repaired in the mounting environment onto the image on the display depending on the augmented reality data and/or the component data obtained from the data supply station”.  However, Bostick describes methods and apparatuses for repairing a broken object.  Bostick teaches: 
wherein the mobile display device comprises an augmented reality device that displays on a display an image of a component to be repaired and a mounting environment of the component to be repaired, Bostick: Paragraph [0028] (“… repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses. AR glasses include a display which projects a visualization unto one or more lenses of the AR glasses. A user of the AR glasses is capable of viewing real world object in conjunction with the projection. Repair program 114 renders a view of the replacement part model to display on the AR glasses. A user wears the AR glasses and places the broken object within the user's view. In some embodiments, AR glasses include a camera which gather's images or video of the broken object.”) Bostick: Paragraph [0038] (“AR glasses include a display that projects the replacement part model onto one or more lenses of the AR glasses. Repair program 114 receives visual information from AR glasses via a camera that is part of the AR glasses. A user of the AR glasses is capable of viewing the broken object in conjunction with a projection of the replacement part model.”) Bostick: Paragraph [0027] (“In an embodiment, repair program 114 renders a color and texture for the replacement part to visualize the look of the replacement part when created. In another embodiment, repair program 114 renders the replacement part over image data of the broken object captured by capture device 112.”) [The image data of the object onto which the replacement part is displayed reads on “a mounting environment of the component to be repaired”.] and overlays a mounting position of the component to be repaired in the mounting environment onto the image on the display, Bostick: Paragraphs [0028], [0038], and [0027] [As described above.] Bostick: Paragraph [0020] (“In various embodiments, repair station 110 includes capture device 112. Capture device 112 collects data describing an object.”) Bostick: Paragraph [0021] (“…repair program 114 gathers positional information of capture device 112 when an image is captured. For example, capture device 112 includes, with the captured image, the position (e.g., rotational angle) of a rotating platform when the image is captured.”) Bostick: Paragraph [0025] (“Each data point has a positional value (e.g., x-value, y-value and z-value) relative to the surface of the object. One of ordinary skill in the art will appreciate that, in other embodiments, other modeling techniques and/or methods of representing an object as a three-dimensional model of an object are used to perform calculation and comparisons (e.g., differences between a broken object model and an intact object model).”) [The replacement part over image data reads on “overlays”. The data points of the object to determine the position of the object relative to the replacement part reads on “overlays a mounting position of the component to be repaired in the mounting environment onto the image on the display”.]
wherein the data supply station is configured to provide the mobile maintenance station with augmented reality data for overlaying component information and/or position in the mounting environment, and Bostick: Paragraph [0019] and FIG. 1 (“…repair program 114, object data 122, model data 124 and repair data 126 may each be stored externally and accessed through a communication network, such as network 130. Network 130 can be, for example, a local area network (LAN), a wide area network (WAN) such as the Internet, or a combination of the two, and may include wired, wireless, fiber optic or any other connection known in the art. In general, network 130 can be any combination of connections and protocols that will support communications between repair station 110 and data store 120, in accordance with a desired embodiment of the present invention.”) [The network reads on “the data supply station” and the repair station 110 accessed through the network reads on “the mobile maintenance station”.]
wherein the mobile maintenance station is configured to overlay the mounting position of the component to be repaired in the mounting environment onto the image on the display depending on the augmented reality data and/or the component data obtained from the data supply station. Bostick: Paragraph [0019] and FIG. 1 and Paragraphs [0020], [0021], [0025], [0027], [0028], and [0038] [As described above.] Bostick: Paragraph [0028] (“Repair program 114 generates a model from the received images of the AR glasses. Repair program 114 compares the model to the broken object model and determines the viewing angle the user of the AR glasses is looking at when viewing the broken object. Repair program 114 manipulates the broken object model (e.g., rotating, zooming or panning) based on the determine view and displays the model to reflect the perspective the AR glasses are to the broken object.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian and Bostick before them, to include in the 3D printer of Eramian the features of the mobile display device comprising an augmented reality device that displays on a display an image of a component to be repaired and a mounting environment of the component to be repaired, and overlays a mounting position of the component to be repaired in the mounting environment onto the image on the display, wherein the data supply station is configured to provide the mobile maintenance station with augmented reality data for overlaying component information and/or position in the mounting environment, and wherein the mobile maintenance station is configured to overlay the mounting position of the component to be repaired in the mounting environment onto the image on the display depending on the augmented reality data and/or the component data obtained from the data supply station as taught in Bostick because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including an augmented reality device, the user with less experience would be able to operate a 3D printer using a simplified process as described in Bostick. Bostick Paragraph [0007] A user can quickly create an object without repeated attempts to create the precise object they envisioned by providing techniques to aid a user in repairing a broken object. By allowing the user to automatically create a model of the broken object using a capture device, such as a camera, the complexities of computer aided drafting and modeling are simplified. Bostick Paragraph [0008]
Regarding claim 2, Eramian and Bostick teach all the claimed features of independent claim 1, from which claim 2 depends.    Eramian also teaches: 
The device of claim 1, 
wherein the data supply station is at a separate location from the mobile maintenance station, Eramian: Paragraph [0030] and FIG. 3 [As described in claim 1.] [As shown in FIG. 3, the network 304, which reads on “the data supply station”, is at a separate location from the client machines 310 and/or 320, which read on “mobile maintenance station”.]
wherein the data supply station is connected to the mobile maintenance station by a first communication link Eramian: Paragraph [0030] [As described above.] [As shown in FIG. 3, the connection between the client machines 310 and/or 320 and the network 304 reads on “a first communication link”.] and is configured to provide the mobile maintenance station with 3D printing data for printing the replacement part, and Eramian: Paragraph [0013] (“In either case, based on the identification, a three-dimensional digital file for the spare part stored in a central database repository is accessed and the file is downloaded to the client device for 3D printing by the user…”) Eramian: Paragraph [0019] (“…a processor-implemented transmission module to transmit the three-dimensional digital file to the client device, or to a 3D printer.”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine. A replacement spare part for the machine can be made ...”) Eramian: Paragraph [0027] (“With reference to FIG. 2, printing service channels in the online 3D printing environment 100 can include …3D print kiosks or vehicles 206, and 3D printing locations 208. The online 3D printing service 201, 3D print kiosks and vehicles 206, and/or printing locations 208 may be operated in whole or in part by any of the CAD designers 104… and other entities 110 shown in FIG. 1.”) [The other entities as shown in FIG. 1 includes the users 108 at the client machines 310 and/or 312.] Eramian: Paragraph [0031] (“Each of the client machines 310 and 312 includes one or more applications …such as, but not limited to, … a 3D printing service application, and the like.”) [As shown in FIG. 3, the database server and/or the database are connected to at least one of the client machines through the network, which reads on “a first communication link”. The client machines communicating with the network system including the database and/or the database server for content items or data for 3D printing services reads on “provide the mobile maintenance station with 3D printing data for printing”.]
wherein the mobile maintenance station is configured to print the replacement part layer by layer on the basis of the 3D printing data received from the data supply station, Eramian: Paragraphs [0013], [0019], [0026], and [0027] [As described above.] Eramian: Paragraph [0002] (“Additive manufacturing or 3D printing is a process of making a three-dimensional solid object of virtually any shape from a digital model, 3D printing is achieved using an additive process, where successive layers of material are laid down in different shapes. 3D printing is considered distinct from traditional machining techniques, which mostly rely on the removal of material by methods such as cutting or drilling (subtractive processes).”)
wherein the data supply station is connectable to a machine data station by a second communication link, Eramian: Paragraph [0029] (“A networked system 302 provides server-side functionality, via a network 304 … to one or more clients and devices (client devices).”) [The networked system reads on “a machine data station”.  As shown in FIG. 3, the network 304 and the networked system are connectable by “a second communication link”.]
wherein the machine data station is at a separate location from the mobile maintenance station and the data supply station, Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”) Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) [As also shown in FIG. 3, the client machines 310 and/or 312 and the networked system 302 are at separate locations.]
wherein the machine data station is configured to provide the 3D printing data to the data supply station, Eramian: Paragraph [0033] (“The 3D printing application(s) 320 may include or be associated with marketplace applications providing a number of e-commerce functions and services to users who access the networked system 302. E-commerce functions and services may include a number of publisher functions and services (e.g., search, listing, content viewing, payment, etc.)…Additionally, the 3D printing application(s) 320 may track and store data and metadata relating to listings, transactions, 3D service providers, rankings, and user interactions. The data can include two-dimensional image data, digital model data (three-dimensional digital file data), digital rights data, digital rights certification and registration data, and digital model and 3D object verification data.”) Eramian: Paragraphs [0029] and [0030] [As described above.] [The network 304 and the networked system have communication capabilities for the networked system 302 to transmit three-dimensional digital file data and/or 3D object verification data to the client machines 310 and/or 312, which reads on “provide the 3D printing data to the data supply station”.]
wherein the machine data station comprises a storage device in which the 3D printing data and a plurality of component data relating to further components of the construction machine or another construction machine are stored, and Eramian: Paragraph [0033] (“In some embodiments, the 3D printing application(s) 320 publish or otherwise provide access to content items stored in the application server(s) 318 or the database(s) 326 accessible to the application server(s) 318 and/or the database server(s) 324. The payment application(s) 322 may likewise provide a number of payment services and functions to users.”) [The content items reads on “a plurality of component data”.]
wherein a component data set from the plurality of component data is selectable by the data supply station and/or the machine data station on the basis of a data set request sent by the mobile maintenance station. Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0041] (“…Searching the networked system 302 is facilitated by a searching engine 408. For example, the searching engine 408 enables keyword or part number queries of listings published via the networked system 302. In example embodiments, the searching engine 408 receives the keyword or part number queries from a client device (e.g., client machine 310 or 312 of FIG. 3) of a user 108 and conducts a review of the storage device storing the listing information. The review will enable compilation of a result set of listings that may be sorted and returned to the client device of the user 108…The searching engine 408 also may perform a search based on a two-dimensional image of a part. The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”) Eramian: Paragraph [0043] (“The received data includes a two-dimensional image (e.g., photograph or video footage) of a part that has failed in use and for which a replacement part is sought, for example by a user 108 of FIG. 1.”) [Based on the two-dimensional image from the client machine 310 and/or 312 of a part that has failed to the networked system 302, the network system 302 transmitting the data based on the listing information returned to the client machine and/or 312 reads on “a component data set from the plurality of component data is selectable by … the machine data station on the basis of a data set request sent by the mobile maintenance station”.]
Regarding claim 6, Eramian and Bostick teaches all the claimed features of claim 1, from which claim 6 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 6.  However, Bostick further teaches: 
The device of claim 1, 
wherein the data supply station is connectable to a machine data station by a communication link, Eramian: Paragraph [0029] (“A networked system 302 provides server-side functionality, via a network 304 … to one or more clients and devices (client devices).”) [The networked system reads on “a machine data station”.  As shown in FIG. 3, the network 304 and the networked system are connectable by “a communication link”.]
wherein the machine data station is at a separate location from the mobile maintenance station and the data supply station, Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”) Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) [As also shown in FIG. 3, the client machines 310 and/or 312 and the networked system 302 are at separate locations.]
wherein the machine data station is configured to provide the … data to the data supply station, Eramian: Paragraph [0033] (“The 3D printing application(s) 320 may include or be associated with marketplace applications providing a number of e-commerce functions and services to users who access the networked system 302. E-commerce functions and services may include a number of publisher functions and services (e.g., search, listing, content viewing, payment, etc.)…Additionally, the 3D printing application(s) 320 may track and store data and metadata relating to listings, transactions, 3D service providers, rankings, and user interactions. The data can include two-dimensional image data, digital model data (three-dimensional digital file data), digital rights data, digital rights certification and registration data, and digital model and 3D object verification data.”) Eramian: Paragraphs [0029] and [0030] [As described above.] [The network 304 and the networked system have communication capabilities for the networked system 302 to transmit three-dimensional digital file data and/or 3D object verification data to the client machines 310 and/or 312, which reads on “provide the 3D printing data to the data supply station”.]
wherein the machine data station comprises a storage device for storing a plurality of … data and/or component data of a plurality of further components of the construction machine or a further construction machine, and Eramian: Paragraph [0033] (“In some embodiments, the 3D printing application(s) 320 publish or otherwise provide access to content items stored in the application server(s) 318 or the database(s) 326 accessible to the application server(s) 318 and/or the database server(s) 324. The payment application(s) 322 may likewise provide a number of payment services and functions to users.”) [The content items reads on “component data”.]
wherein an augmented reality and/or component data set from the plurality of augmented reality data and/or the component data is selectable by the data supply station and/or the machine data station on the basis of a data set request sent by the mobile maintenance station. Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0041] (“…Searching the networked system 302 is facilitated by a searching engine 408. For example, the searching engine 408 enables keyword or part number queries of listings published via the networked system 302. In example embodiments, the searching engine 408 receives the keyword or part number queries from a client device (e.g., client machine 310 or 312 of FIG. 3) of a user 108 and conducts a review of the storage device storing the listing information. The review will enable compilation of a result set of listings that may be sorted and returned to the client device of the user 108…The searching engine 408 also may perform a search based on a two-dimensional image of a part. The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”) Eramian: Paragraph [0043] (“The received data includes a two-dimensional image (e.g., photograph or video footage) of a part that has failed in use and for which a replacement part is sought, for example by a user 108 of FIG. 1.”) [Based on the two-dimensional image from the client machine 310 and/or 312 of a part that has failed to the networked system 302, the network system 302 transmitting the data based on the listing information returned to the client machine and/or 312 reads on “a component data set from the plurality of component data is selectable by … the machine data station on the basis of a data set request sent by the mobile maintenance station”.]
Eramian does not expressly teach that the data or the content items read on “augmented data”.  However, Bostick teaches:
wherein the machine data station is configured to provide the augmented reality data to the data supply station,…a plurality of augmented reality data… Bostick: Paragraphs [0019] and [0028] and FIG. 1 [As described in claim 1.] [The projection of the replacement part of a broken object reads on “augmented reality data” and the projection of the replacement part at different viewing angles reads on “a plurality of augmented reality data”.]
The motivation to combine Eramian and Bostick as explained in claim 1 is incorporated herein.
Regarding claim 7, Eramian and Bostick teach all the claimed features of claim 1, from which claim 7 depends.   Eramian further teaches: 
The device of claim 1, wherein the mobile maintenance station and/or the data supply station comprises an identification device for identifying the component to be repaired. Eramian: Paragraph [0043] (“With reference to FIG. 5, the 3D printing service modules 412 include a data access module 502 configured to receive data from a client device (e.g., client machine 310 or 312 of FIG. 3).”) Eramian: Paragraph [0044] (“The 3D printing service modules 412 also include a part identification module 504 to identify the part based on the received data, or to receive an identification of the part included in the received data.”) [The 3D printing service module 412 of the client device reads on “the mobile maintenance station…comprises an identification device”.]
Regarding claim 9, Eramian and Bostick teach all the claimed features of claim 7, from which claim 9 depends.   Eramian further teaches: 
The device of claim 7, wherein the identification device comprises an image evaluation device for evaluating images of the component to be repaired and/or the mounting environment taken by a camera and identifying the component to be repaired from the images. Eramian: Paragraph [0013] (“A user operating the client device can take a two-dimensional photograph or video of a broken or non-functioning (failed) spare part and, using image recognition technology provided on the device or accessed remotely via a server, identify the part or the machine in which the part is used. In another example, the identification could be made by a service provider, instead of the user.”) Eramian: Paragraph [0041] (“The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”)
Regarding claim 10, Eramian and Bostick teach all the claimed features of claim 9, from which claim 10 depends.   Eramian does not expressly teach the claimed features of claim 10.  However, Bostick further teaches: 
The device of claim 9, 
wherein the image evaluation device comprises a color evaluator for identifying the component to be repaired on the basis of a color of the component to be repaired, and/or Bostick: Paragraph [0029] and FIG. 1 (“In another embodiment, edits received from the user include color of the replacement part model. Repair program 114 determines a color for the replacement part model based an image and/or video data stored in object data 112 of the intact object for the portion determined to be missing from the broken object.”) Bostick: Paragraph [0031] (“As another example, repair data 126 includes product manuals and assembly instruction of the broken object to give the user instructions to access part of the broken object or dismantle the broken object. As another example, repair data 126 includes paint suggestions to replicate the color of the replacement part model in cases where an additive material to match the color is not available.”) Bostick: Paragraph [0034] (“…repair program 114 determines the color(s) of the broken object and stores the determined color(s) in the broken object model.”) [The repair program of the repair station determining the color(s) of the broken object reads on “the image evaluation device comprises a color evaluator”.]
wherein the image evaluation device comprises a geometry evaluator for identifying the component to be repaired on the basis of at least one of a diameter of the component to be repaired, a dimension of at least one main axis of extension, and a geometry dimension of the component to be repaired.
The motivation to combine Eramian and Bostick as explained in claim 1 is incorporated herein.
Regarding claim 11, Eramian and Bostick teach all the claimed features of claim 1, from which claim 11 depends.   Eramian does not expressly teach the claimed features of claim 11.  However, Bostick further teaches: 
The device of claim 1, 
wherein the augmented reality device comprises a controller for continuously or cyclically adapting the image of the mounting environment of the component to be repaired shown on the display to the real-time repair status of the construction machine, and Bostick: Paragraph [0028] (“In other embodiments, repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses. AR glasses include a display which projects a visualization unto one or more lenses of the AR glasses. A user of the AR glasses is capable of viewing real world object in conjunction with the projection. Repair program 114 renders a view of the replacement part model to display on the AR glasses. A user wears the AR glasses and places the broken object within the user's view. In some embodiments, AR glasses include a camera which gather's images or video of the broken object. AR glasses sends the images or video to repair program 114. Repair program 114 determines the position of the broken object relative to the user's perspective when viewing the broken object. Repair program 114 generates a model from the received images of the AR glasses. Repair program 114 compares the model to the broken object model and determines the viewing angle the user of the AR glasses is looking at when viewing the broken object. Repair program 114 manipulates the broken object model (e.g., rotating, zooming or panning) based on the determine view and displays the model to reflect the perspective the AR glasses are to the broken object. Using the AR glasses, a user is able to visually inspect the replacement part model in addition with the broken object. By doing so, a user can determine if the replacement part model is correct, and if not, make any edits to the replacement part model.”) Bostick: Paragraph [0029] (“… repair program 114 receives edits from user and updates the replacement part based on the edits. In an embodiment, edits received from the user include size and shape edits to the replacement part model.”) [The repair program 114, via the augmented reality glasses, generating the model by comparing the model, determining the viewing angle the user of the AR glasses is looking at when viewing the broken object, the manipulating, and the updating based on the edits reads on “continuously … adapting the image of the mounting environment of the component to be repaired shown on the display”.]
wherein the controller is configured to gradually cease to display disassembled components in the image of the mounting environment during repair and/or is configured to gradually display newly assembled components in the mounting environment during repair. Bostick: Paragraphs [0028] and [0029] [As described above.] [As the repair program is being edited by the user based on how the replacement part fits and the replacement part is then updated reads on “wherein the controller is configured to …gradually display newly assembled components in the mounting environment during repair”.]
The motivation to combine Eramian and Bostick as explained in claim 1 is incorporated herein.
Regarding claim 12, Eramian and Bostick teach all the claimed features of claim 1, from which claim 12 depends.   Eramian further teaches: 
The device of claim 1, wherein the image is provided by a camera directed at the construction machine, and wherein the image is displayable on the display in the form of a live image and/or a recorded image. Eramian: Paragraph [0013] (“A user operating the client device can take a two-dimensional photograph or video of a broken or non-functioning (failed) spare part and, using image recognition technology provided on the device or accessed remotely via a server, identify the part or the machine in which the part is used. In another example, the identification could be made by a service provider, instead of the user.”) Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”) Eramian: Paragraph [0041] (“The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”) [The machine reads on “the construction machine”. The image of the spare part of the machine taken from a camera of the client device and displayed on the client device reads on “a camera directed at the construction machine, and wherein the image is displayable on the display in the form of a live image and/or a recorded image”.]
Regarding claim 13, Eramian and Bostick teach all the claimed features of claim 1 from which claim 13 depends.   Eramian does not expressly teach that the display and/or a camera are “integrated with data glasses wearable by a worker”.  However, Bostick teaches:
The device of claim 1, wherein the display and/or a camera are integrated with data glasses wearable by a worker. Bostick: Paragraph [0028] (“In other embodiments, repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses. AR glasses include a display which projects a visualization unto one or more lenses of the AR glasses.”)
The motivation to combine Eramian and Bostick as explained in claim 1 is incorporated herein.
Regarding claim 14, Eramian and Bostick teach all the claimed features of claim 1, from which claim 14 depends.   Eramian does not expressly teach the claimed features of claim 14.  However, Bostick further teaches: 
The device of claim 1, 
wherein the augmented reality device comprises a computer-aided design (CAD) data interface, and Bostick: Paragraph [0028] (“… repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses.”) Bostick: Paragraph [0024] (“For example, repair program 114 stores color and texture information of the object in the model. In various embodiments, repair program 114 stores the generated model in model data 124. For example, repair program creates a model using a computer aided drafting (CAD) file or Stereolithography (STL) file format. In some embodiments, repair program 114 receives input from a user to upload a model to model data 124.”) Bostick: Paragraph [0034] (“In embodiments where structural information is captured, repair program 114 converts the information to a format used for the broken object model (e.g., a CAD file or a STL file).”) [The augmented reality glasses using CAD file reads on “computer-aided design (CAD) data interface”.]
wherein the data supply station is configured to provide the mobile maintenance station with CAD data on the component to be repaired and/or on the mounting environment of the component to be repaired, Bostick: Paragraph [0018] (“…repair station 110 and data store 120 are each a computing device that can be a standalone device, a server, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), or a desktop computer. In another embodiment, repair station 110 and data store 120 each represent a computing system utilizing clustered computers and components to act as a single pool of seamless resources.”) Bostick: Paragraph [0036] (“In embodiments where structural information is captured, repair program 114 converts the information to a format used for the broken object model (e.g., a CAD file or a STL file). In some embodiments, repair program 114 receives input from a user to retrieve a predetermined model for a storage device, such as data store 120, or a location on network 130.”) [Through the network 130, the repair program in the repair station receiving the predetermined model stored to be used for the broken object model reads on “data supply station is configured to provide the mobile maintenance station with CAD data on the component to be repaired”.] and wherein a CAD representation of the component to be repaired and/or the mounting environment is displayable by the augmented reality device based on the CAD data. Bostick: Paragraphs [0028], [0024], [0034], and [0036] [As described above.] [The CAD file of the broken object reads on “a CAD representation of the component to be repaired”.  The displaying via augmented reality glasses reads on “is displayable”.]
The motivation to combine Eramian and Bostick as explained in claim 1 is incorporated herein.
Regarding claim 16, Eramian and Bostick teach all the claimed features of independent claim 1, from which claim 16 depends.   Eramian further teaches: 
The device of claim 1, wherein the data supply station comprises an authentication module for checking an authorization of the mobile maintenance station to receive the component data. Eramian: Paragraph [0031] (“…the application configured to communicate with the networked system 302, on an as-needed basis, for data and/or processing capabilities not locally available (such as …authentication of a user… etc.).”)
Regarding claim 19, Eramian and Bostick teach all the claimed features of claim 2, from which claim 19 depends.   Eramian further teaches: 
The device of claim 2, wherein the machine data station comprises a data cloud in which component data of a plurality of components of a plurality of construction machines are stored. Eramian: Paragraph [0029] (“A networked system 302 provides server-side functionality, via a network 304 (e.g., the Internet or a wide area network (WAN)), to one or more clients and devices (client devices).”) Eramian: Paragraph [0031] (“…the networked system 302… for data and/or processing capabilities …”) Eramian: Paragraph [0058] (“The one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS).”) Eramian: Paragraph [0040] (“A listing engine 406 allows design owners to conveniently author listings of spare parts ... The listing information may then be stored in one or more storage devices coupled to the networked system 302 (e.g., database(s) 326).”) [The networked system including processing capabilities such as “cloud computing” reads on “the machine data station comprises a data cloud”. As shown in FIG. 3, the networked system 302 including the database server 324 and/or database 326 storing listings of spare parts reads on “component data of a plurality of components of a plurality of construction machines are stored”.]
Regarding independent claim 20, Eramian teaches:
A method for maintaining and/or repairing a construction machine at a jobsite of the construction machine, using a mobile maintenance station placeable at the jobsite of the construction machine, comprising : Eramian: Paragraph [0001] (“…three-dimensional (3D) printing, and in one aspect to the identification and printing of spare parts depicted in two-dimensional images captured by users in the field,…”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine. A replacement spare part for the machine can be made…”) [As shown in FIG. 3 the client machines 310 and/or 320 read on “mobile maintenance station”.]
a 3D printer for printing a replacement part for the construction machine on the basis of component data and/or Eramian: Paragraph [0013] (“In either case, based on the identification, a three-dimensional digital file for the spare part stored in a central database repository is accessed and the file is downloaded to the client device for 3D printing by the user … the digital file is downloaded directly to a local … 3D printer for automatic printing ...”) Eramian: Paragraph [0019] (“…a processor-implemented transmission module to transmit the three-dimensional digital file to the client device, or to a 3D printer.”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine.”) a mobile display device for displaying repair information on the construction machine on the basis of the component data,… Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”)
Eramian does not expressly teach “wherein an image of a component to be repaired and of a mounting environment of the component to be repaired is shown on a display by an augmented reality device, wherein a mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display, wherein augmented reality data for overlaying the component information and/or position in the mounting environment is transmitted to the mobile maintenance station by the first communication link from the data supply station in response to a request from the mobile maintenance station, and wherein the mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display depending on the augmented reality data and/or the component data transmitted from the data supply station to the mobile maintenance station”.  However, Bostick describes methods and apparatuses for repairing a broken object.  Bostick teaches: 
wherein an image of a component to be repaired and of a mounting environment of the component to be repaired is shown on a display by an augmented reality device, Bostick: Paragraph [0028] (“… repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses. AR glasses include a display which projects a visualization unto one or more lenses of the AR glasses. A user of the AR glasses is capable of viewing real world object in conjunction with the projection. Repair program 114 renders a view of the replacement part model to display on the AR glasses. A user wears the AR glasses and places the broken object within the user's view. In some embodiments, AR glasses include a camera which gather's images or video of the broken object.”) Bostick: Paragraph [0038] (“AR glasses include a display that projects the replacement part model onto one or more lenses of the AR glasses. Repair program 114 receives visual information from AR glasses via a camera that is part of the AR glasses. A user of the AR glasses is capable of viewing the broken object in conjunction with a projection of the replacement part model.”) Bostick: Paragraph [0027] (“In an embodiment, repair program 114 renders a color and texture for the replacement part to visualize the look of the replacement part when created. In another embodiment, repair program 114 renders the replacement part over image data of the broken object captured by capture device 112.”) [The image data of the object onto which the replacement part is displayed reads on “a mounting environment of the component to be repaired”.] wherein a mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display, Bostick: Paragraphs [0028], [0038], and [0027] [As described above.] Bostick: Paragraph [0020] (“In various embodiments, repair station 110 includes capture device 112. Capture device 112 collects data describing an object.”) Bostick: Paragraph [0021] (“…repair program 114 gathers positional information of capture device 112 when an image is captured. For example, capture device 112 includes, with the captured image, the position (e.g., rotational angle) of a rotating platform when the image is captured.”) Bostick: Paragraph [0025] (“Each data point has a positional value (e.g., x-value, y-value and z-value) relative to the surface of the object. One of ordinary skill in the art will appreciate that, in other embodiments, other modeling techniques and/or methods of representing an object as a three-dimensional model of an object are used to perform calculation and comparisons (e.g., differences between a broken object model and an intact object model).”) [The replacement part over image data reads on “overlaid”. The data points of the object to determine the position of the object relative to the replacement part reads on “a mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display”.]
wherein augmented reality data for overlaying the component information and/or position in the mounting environment is transmitted to the mobile maintenance station by the first communication link from the data supply station in response to a request from the mobile maintenance station, and Bostick: Paragraph [0028] [As described above.] Bostick: Paragraph [0033] (“In process 202, repair program 114 captures information describing a broken object. In some embodiments, repair program 114 retrieves visual information, such as images or video, from capture device 112 describing the size, shape, colors and/or textures of the broken object…For example, repair program 114 retrieves the position of capture device 112 when a given piece of visual or structural information was captured in relation to the broken object. In other embodiments, repair program 114 receives input from a user describing the position of the broken object when visual or structural information was captured (e.g., top view or side view, distance and/or angle of capture device 112).”) Bostick: Paragraph [0034] (“In process 204, repair program 114 generates a model of the broken object based on the retrieved information. In embodiments where visual information describing the broken object (e.g., images or video) is retrieved, repair program 114 performs image processing, such as feature extraction, to determine points or features in the visual information of the broken object. Repair program 114 extrapolates changes in distances within the visual information of the points or features to determine the size and shape of the broken object.”) Bostick: Paragraph [0036] (“…repair program 114 receives input from a user to retrieve a predetermined model for a storage device, such as data store 120, or a location on network 130.” Which reads on “in response to a request from the mobile maintenance station”.) Bostick: Paragraph [0038] (“In process 214, repair program 114 displays a render of the replacement part model. In some embodiments, repair program 114 displays the replacement part model on top of the broken object model. For example, repair program 114 renders the broken object model and overlays the replacement part model on top of the broken object model…Repair program 114 retrieves positional information related to the image and determines a viewing perspective. Based on the determined perspective, repair program 114 renders the replacement part model such that it fits onto the portion of the image where the replacement part to be created will be placed.” Which reads on “for overlaying the component information and/or position in the mounting environment is transmitted to the mobile maintenance station”.) [The connection between the AR glasses and the repair program reads on “the first communication link”.]
wherein the mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display depending on the augmented reality data and/or the component data transmitted from the data supply station to the mobile maintenance station. Bostick: Paragraphs [0028], [0033], [0034], and [0036] [As described above.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian and Bostick before them, to include in the 3D printer of Eramian the features of an image of a component to be repaired and of a mounting environment of the component to be repaired is shown on a display by an augmented reality device, wherein a mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display, wherein augmented reality data for overlaying the component information and/or position in the mounting environment is transmitted to the mobile maintenance station by a first communication link from a data supply station in response to a request from the mobile maintenance station, and wherein the mounting position of the component to be repaired in the mounting environment is overlaid onto the image on the display depending on the augmented reality data and/or the component data transmitted from the data supply station to the mobile maintenance station of Bostick because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including an augmented reality device, the user with less experience would be able to operate a 3D printer using a simplified process as described in Bostick. Bostick Paragraph [0007] A user can quickly create an object without repeated attempts to create the precise object they envisioned by providing techniques to aid a user in repairing a broken object. By allowing the user to automatically create a model of the broken object using a capture device, such as a camera, the complexities of computer aided drafting and modeling are simplified. Bostick Paragraph [0008]
Regarding claim 21, Eramian and Bostick teach all the claimed features of independent claim 20, from which claim 21 depends.   Eramian further teaches: 
The method of claim 20, 
wherein in response to a request from the mobile maintenance station, 3D printing data for printing the replacement part is provided by a first communication link to the mobile maintenance station from a data supply station that is at a separate location, and Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 may connect with the network 304 via a wired or wireless connection. For example, one or more portions of the network 304 may be an ad hoc network, an intranet, an extranet, … a local area network (LAN), a wireless LAN (WLAN), a WAN, a wireless WAN (WWAN), a metropolitan area network (MAN), … a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, a wireless network, a WiFi network, a WiMax network, another type of network 304, or a combination of two or more such networks 304.”) Eramian: Paragraph [0013] (“In either case, based on the identification, a three-dimensional digital file for the spare part stored in a central database repository is accessed and the file is downloaded to the client device for 3D printing by the user…”) Eramian: Paragraph [0019] (“…a processor-implemented transmission module to transmit the three-dimensional digital file to the client device, or to a 3D printer.”) Eramian: Paragraph [0026] (“Users 108 have access to the 3D printing services platform 102 at operation 103. A user 108 may own or operate in the field a machine made by a manufacturer 106 and may desire a spare part for that machine. A replacement spare part for the machine can be made ...”) Eramian: Paragraph [0027] (“With reference to FIG. 2, printing service channels in the online 3D printing environment 100 can include …3D print kiosks or vehicles 206, and 3D printing locations 208. The online 3D printing service 201, 3D print kiosks and vehicles 206, and/or printing locations 208 may be operated in whole or in part by any of the CAD designers 104… and other entities 110 shown in FIG. 1.”) [The other entities as shown in FIG. 1 includes the users 108 at the client machines 310 and/or 312.] Eramian: Paragraph [0031] (“Each of the client machines 310 and 312 includes one or more applications …such as, but not limited to, … a 3D printing service application, and the like.”) [The accessing of the three-dimensional file from the client device through the network 304 for the 3D printing of a spare part reads on “in response to a request from the mobile maintenance device”. The network 304 reads on “a data supply station” at a separate location from the client machines 310 and/or 320. As shown in FIG. 3, the connection between the client machines 310 and/or 320 and the network 304 reads on “a first communication link”.]
wherein in response to the mobile maintenance station receiving the 3D printing data, the replacement part is printed layer by layer using the 3D printer at the jobsite of the construction machine, and Eramian: Paragraphs [0013], [0019], [0026], and [0027] [As described above.] Eramian: Paragraph [0002] (“Additive manufacturing or 3D printing is a process of making a three-dimensional solid object of virtually any shape from a digital model, 3D printing is achieved using an additive process, where successive layers of material are laid down in different shapes. 3D printing is considered distinct from traditional machining techniques, which mostly rely on the removal of material by methods such as cutting or drilling (subtractive processes).”)
wherein the 3D printing data is provided to the data supply station by a second communication link from a machine data station that is at a separate location from the mobile maintenance station and the data supply station, Eramian: Paragraph [0029] (“A networked system 302 provides server-side functionality, via a network 304 … to one or more clients and devices (client devices).”) Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”) Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0033] (“The 3D printing application(s) 320 may include or be associated with marketplace applications providing a number of e-commerce functions and services to users who access the networked system 302. E-commerce functions and services may include a number of publisher functions and services (e.g., search, listing, content viewing, payment, etc.)…Additionally, the 3D printing application(s) 320 may track and store data and metadata relating to listings, transactions, 3D service providers, rankings, and user interactions. The data can include two-dimensional image data, digital model data (three-dimensional digital file data), digital rights data, digital rights certification and registration data, and digital model and 3D object verification data.”) [The networked system reads on “a machine data station”.  The network 304 and the networked system have communication capabilities for the networked system 302 to transmit three-dimensional digital file data and/or 3D object verification data to the client machines 310 and/or 312, which reads on “the 3D printing data is provided to the data supply station”. As shown in FIG. 3, the network 304 and the networked system are connectable by “a second communication link”. As also shown in FIG. 3, the client machines 310 and/or 312 and the networked system 302 are at separate locations.]
wherein the 3D printing data and a plurality of component data for further components of the construction machine or of another construction machine are stored in a storage device at the machine data station, Eramian: Paragraph [0033] (“In some embodiments, the 3D printing application(s) 320 publish or otherwise provide access to content items stored in the application server(s) 318 or the database(s) 326 accessible to the application server(s) 318 and/or the database server(s) 324. The payment application(s) 322 may likewise provide a number of payment services and functions to users.”) [The content items reads on “a plurality of component data”.]
wherein a component data set for a component to be repaired is selected by the data supply station and/or the machine data station from the plurality of component data on the basis of a data set request sent by the mobile maintenance station and is provided to the mobile maintenance station. Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0041] (“…Searching the networked system 302 is facilitated by a searching engine 408. For example, the searching engine 408 enables keyword or part number queries of listings published via the networked system 302. In example embodiments, the searching engine 408 receives the keyword or part number queries from a client device (e.g., client machine 310 or 312 of FIG. 3) of a user 108 and conducts a review of the storage device storing the listing information. The review will enable compilation of a result set of listings that may be sorted and returned to the client device of the user 108…The searching engine 408 also may perform a search based on a two-dimensional image of a part. The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”) Eramian: Paragraph [0043] (“The received data includes a two-dimensional image (e.g., photograph or video footage) of a part that has failed in use and for which a replacement part is sought, for example by a user 108 of FIG. 1.”) [Based on the two-dimensional image from the client machine 310 and/or 312 of a part that has failed to the networked system 302, the network system 302 transmitting the data based on the listing information returned to the client machine and/or 312 reads on “a component data set for a component to be repaired is selected by … the machine data station from the plurality of component data on the basis of a data set request sent by the mobile maintenance station”.]
Regarding claim 23, Eramian and Bostick teach all the claimed features of claim 20, from which claim 23 depends.   Eramian further teaches: 
The method of claim 20, 
wherein the … data is provided to the data supply station by a second communication link from a machine data station that is at a separate location from the mobile maintenance station and the data supply station, Eramian: Paragraph [0029] (“A networked system 302 provides server-side functionality, via a network 304 … to one or more clients and devices (client devices).”) Eramian: Paragraph [0030] (“Each of the client machines 310 and 312 comprises a computing device that includes at least a display and communication capabilities with the network 304 to access the networked system 302.”) Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0033] (“The 3D printing application(s) 320 may include or be associated with marketplace applications providing a number of e-commerce functions and services to users who access the networked system 302. E-commerce functions and services may include a number of publisher functions and services (e.g., search, listing, content viewing, payment, etc.)…Additionally, the 3D printing application(s) 320 may track and store data and metadata relating to listings, transactions, 3D service providers, rankings, and user interactions. The data can include two-dimensional image data, digital model data (three-dimensional digital file data), digital rights data, digital rights certification and registration data, and digital model and 3D object verification data.”) [The networked system reads on “a machine data station”.  The network 304 and the networked system have communication capabilities for the networked system 302 to transmit three-dimensional digital file data and/or 3D object verification data to the client machines 310 and/or 312, which reads on “the …  data is provided to the data supply station”. As shown in FIG. 3, the network 304 and the networked system are connectable by “a second communication link”. As also shown in FIG. 3, the client machines 310 and/or 312 and the networked system 302 are at separate locations.]
wherein the … data and a plurality of component data for further components of the construction machine or of another construction machine are stored in a storage device at the machine data station, Eramian: Paragraph [0033] (“In some embodiments, the 3D printing application(s) 320 publish or otherwise provide access to content items stored in the application server(s) 318 or the database(s) 326 accessible to the application server(s) 318 and/or the database server(s) 324. The payment application(s) 322 may likewise provide a number of payment services and functions to users.”) [The content items reads on “a plurality of component data”.]
wherein the … data and component data relating to further components of the construction machine or of another construction machine are stored in a storage device at the machine data station, Eramian: Paragraph [0033] [As described above.]
wherein an … data set for the component to be repaired is selected by the data supply station and/or the machine data station from the plurality of augmented reality and the component data on the basis of a data set request sent by the mobile maintenance station and is provided to the mobile maintenance station. Eramian: Paragraph [0031] (“…the client machines 310 and 312, then this application is configured to locally provide the user interface and at least some of the functionalities described herein, with the application configured to communicate with the networked system 302, on an as-needed basis, for data …”) Eramian: Paragraph [0041] (“…Searching the networked system 302 is facilitated by a searching engine 408. For example, the searching engine 408 enables keyword or part number queries of listings published via the networked system 302. In example embodiments, the searching engine 408 receives the keyword or part number queries from a client device (e.g., client machine 310 or 312 of FIG. 3) of a user 108 and conducts a review of the storage device storing the listing information. The review will enable compilation of a result set of listings that may be sorted and returned to the client device of the user 108…The searching engine 408 also may perform a search based on a two-dimensional image of a part. The image may be taken from a camera or imaging component of a client device (e.g., client machine 310 or 312 of FIG. 3) or may be accessed from storage.”) Eramian: Paragraph [0043] (“The received data includes a two-dimensional image (e.g., photograph or video footage) of a part that has failed in use and for which a replacement part is sought, for example by a user 108 of FIG. 1.”) [Based on the two-dimensional image from the client machine 310 and/or 312 of a part that has failed to the networked system 302, the network system 302 transmitting the data based on the listing information returned to the client machine and/or 312 reads on “an … data set for a component to be repaired is selected by … the machine data station from the plurality of component data on the basis of a data set request sent by the mobile maintenance station”.]
Eramian does not expressly teach that the data or the content items read on “augmented data”, “a plurality of augmented reality data” and “augmented reality data set”.  However, Bostick teaches:
… the augmented reality data…a plurality of augmented reality data…an augmented reality data set… Bostick: Paragraph [0019] and FIG. 1 (“…repair program 114, object data 122, model data 124 and repair data 126 may each be stored externally and accessed through a communication network, such as network 130. Network 130 can be, for example, a local area network (LAN), a wide area network (WAN) such as the Internet, or a combination of the two, and may include wired, wireless, fiber optic or any other connection known in the art. In general, network 130 can be any combination of connections and protocols that will support communications between repair station 110 and data store 120, in accordance with a desired embodiment of the present invention.”) Bostick: Paragraph [0024] (“Repair program 114 uses the differences in the time-of-flight for each beam to generate a set of data points. Repair program 114 generates a three-dimensional model based on the determined data points. In an embodiment, repair program 114 also includes information describing an object other than the size and shape of the object with the model.”) Bostick: Paragraph [0028] (“… repair program 114 displays the replacement part model via augmented reality glasses (not shown), or AR glasses. AR glasses include a display which projects a visualization unto one or more lenses of the AR glasses. A user of the AR glasses is capable of viewing real world object in conjunction with the projection. Repair program 114 renders a view of the replacement part model to display on the AR glasses. A user wears the AR glasses and places the broken object within the user's view. In some embodiments, AR glasses include a camera which gather's images or video of the broken object…Repair program 114 generates a model from the received images of the AR glasses. Repair program 114 compares the model to the broken object model and determines the viewing angle the user of the AR glasses is looking at when viewing the broken object. Repair program 114 manipulates the broken object model (e.g., rotating, zooming or panning) based on the determine view and displays the model to reflect the perspective the AR glasses are to the broken object”) [The projection of the replacement part of a broken object reads on “augmented reality data” and the projection of the replacement part at different viewing angles reads on “a plurality of augmented reality data”.  The set of data points of the replacement model reads on “an augmented reality data set”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian and Bostick before them, to include in the 3D printer of Eramian the features of claim 23 taught in Bostick because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including an augmented reality device, the user with less experience would be able to operate a 3D printer using a simplified process as described in Bostick. Bostick Paragraph [0007] A user can quickly create an object without repeated attempts to create the precise object they envisioned by providing techniques to aid a user in repairing a broken object. By allowing the user to automatically create a model of the broken object using a capture device, such as a camera, the complexities of computer aided drafting and modeling are simplified. In addition, by providing a set of augmented reality (AR) glasses, the user is able to view the broken object with the replacement part overlayed onto the broken object via the lenses of the AR glasses. By use of sensors and a camera of the AR glasses, as a wearer moves in relation to the broken object, the overlay of the replacement part moves in a corresponding manner. Bostick Paragraph [0008]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Beard et al. (US Patent Publication No. 2017/0066196 A1) (“Beard”). 
Regarding claim 3, Eramian and Bostick teach all the claimed features of independent claim 1, from which claim 3 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 3.  However, Beard describes a system configured to facilitate formation of additive manufacturing objects. Beard teaches:
The device of claim 1, 
wherein the 3D printer has a movable application head or a triaxially movable application head for a layer by layer applying of at least one of a pulverulent material, a paste-like material, and a liquid material, and Beard: Paragraph [0003] (“To execute this typical operational mode of additive manufacturing, an electronic three-dimensional mesh representative of a desired object may be used to generate a specific code (known as G-Code) which tells a printer where to move (in two dimensions within a layer and/or in a third dimension when moving from one layer to the next) and how much material to deposit at any given point.”) Beard: Paragraph [0034] (“Platform 14 may include components for performing additive manufacturing processes including one or more of material deposition, material solidification, masking, material removal, UV curing, oven curing, dipping, spraying, electronics assembly, CNC machining, and/or other components. Platform 14 may include one or more of a single nozzle deposition head, a multiple nozzle deposition head, a powder based chamber, a liquid /resin based chamber, a metal deposition head, and/or other components. In some implementations, platform 14 may be configured such that multiple materials may be deposited through a single head and/or multiple heads. In some implementations, additive manufacturing platform 14 and/or an additive manufacturing device associated with platform 14 may be configured to facilitate fused deposition modeling (FDM), selective laser sintering (SLS), stereolithography (SLA), continuous liquid interface production (CLIP), digital light processing, laser melting, extrusion, freeform fabrication, inkjet printing (e.g., wherein platform 14 may comprise multiple print heads), selective deposition lamination, electron beam melting, additive manufacturing in a subtractive mode, and/or other additive manufacturing operations.”) [As shown in FIG. 2, the head reads on “a movable application head or a triaxially movable application head”.  The liquid resin reads on “a liquid material”.]
wherein the 3D printer has an irradiation head for irradiating applied material layers with a laser beam or electron beam or plasma beam to at least one of melt, solidify, cure, and chemically react the applied material layers to form cured layers. Beard: Paragraph [0034] [As described above.] [The one or more of a single nozzle deposition head, a multiple nozzle deposition head reads on “irradiation head”.  The laser sintering reads on “with a laser beam or electron beam or plasma beam”. The material deposition, material solidification, masking, material removal, UV curing, oven curing, reads on “at least one of melt, solidify, cure, and chemically react the applied material layers to form cured layers”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick and Beard before them, to include in the 3D printer of Eramian a movable application head or a triaxially movable application head for a layer by layer applying of at least one of a pulverulent material, a paste-like material, and a liquid material, and an irradiation head for irradiating applied material layers with a laser beam or electron beam or plasma beam to at least one of melt, solidify, cure, and chemically react the applied material layers to form cured layers as taught in Beard because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would to facilitate formation of additive manufacturing objects by controlling movement of an additive manufacturing platform (e.g., a print head, a build plate, components and/or devices used in powder based additive manufacturing, components and/or devices used in resin based additive manufacturing, components and/or devices used in metal based additive manufacturing, components and/or devices used in stereolithography (SLA), components and/or devices used in selective laser sintering (SLS), and/or other devices used to form additive manufacturing object), processing of additive manufacturing material (e.g., extrusion rate, material temperature, material color, filament size, and/or other parameters), and/or other operations to additively (e.g., layer by layer) manufacture object following waveform pathways. Abstract and Paragraph [0028] of Beard.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Grishauge et al. (US Patent Publication No. 2019/0309733 A1) (“Grishauge”). 
Regarding claim 4, Eramian and Bostick teach all the claimed features of independent claim 1, from which claim 4 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 4.  However, Grishauge describes a method for on-site repairing of a surface of a component in a wind turbine is provided. In the method, a digital model of the surface is generated using a scanning device.  Grishauge teaches: 
The device of claim 1, 
wherein the mobile maintenance station comprises a 3D scanner for detecting a component to be repaired and for providing 3D scan data characterizing the component to be repaired, and Grishauge: Paragraph [0013] (“In the method, a digital model of the surface of the component to be repaired is generated by using a scanning device, for example a 3D scanner. The digital model, i.e. a 3D data set, represents the surface in damaged state, i.e. maps one or more damages such as cracks or erosion sites, along with location of each such damage. The digital model is provided to a processor or is generated by the processor using the scanner data. Thereafter, using the processor, a repair scheme for the surface is generated.”) 
wherein the 3D printer is configured to print the replacement part for the component to be repaired based on the 3D scan data. Grishauge: Paragraph [0013] (“The repair scheme thus generated by the processor includes information on which part or parts of the surface are to be repaired, and how much is each part to be repaired, or in other words where on the damaged surface a 3D print should be deposited and how much printing material, for example reactive materials or one or more thermoplastic materials, should be deposited at each such location. Thereafter in the method, the repair scheme, i.e. a set of instructions generated by the processor for a 3D printing arrangement, is provided to the 3D printing arrangement which is ideally equipped with a 3D printing head for depositing the print material and a positioning mechanism for locating the 3D printing head to different locations according to the repair scheme.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick, and Grishauge before them, to include in the 3D printer of Eramian the mobile maintenance station comprises a 3D scanner for detecting a component to be repaired and for providing 3D scan data characterizing the component to be repaired, and as taught in Beard because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including the 3D scanner, the user would not be required to bring the component to a repair workshop for carrying out the repair. Grishauge Paragraph [0009]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Yamamoto et al. (US Patent No. 5,831,854 A) (“Yamamoto”). 
Regarding claim 8, Eramian and Bostick teach all the claimed features of claim 7, from which claim 8 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 8.  However, Yamamoto describes method and device for supporting the repair of defective portions of a substrate when the defective portions have been discovered during an inspection process.  Yamamoto teaches: 
The device of claim 7, wherein the identification device comprises a code reader or a bar code reader for reading a marking on the component to be repaired. Yamamoto: Column 8, lines 6-8 (“Bar code reader 6 reads the bar code on each substrate to be repaired to determine the ID number of that substrate. This ID number can then be entered via keyboard 7.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick, and Yamamoto before them, to include in the identification device of Eramian the features of the bar code reader as taught in Yamamoto because the references are in the same field of endeavor as the claimed invention and they are focused on repairing an object.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including a bar code reader, a user can efficiently identify a defective component that needs repair. Yamamoto Column 14, lines 19-29.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Nielsen et al. (US Patent Publication No. 2012/0065944 A1) (“Nielsen”). 
Regarding claim 15, Eramian and Bostick teach all the claimed features of claim 2, from which claim 15 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 15.  However, Nielsen teaches: 
The device of claim 2, wherein the data supply station and/or the machine data station comprises 
a time-blocking device configured to limit the providing of data by the data supply station and/or by the machine data station for a predetermined time period. Nielsen: Paragraph [0232] (“In one example, the electronic records and other data may be accessible for a limited period of time, such as a legal amount of time that is required after generation of a plan has begun or has been completed. Also, an application service provider (ASP) model may be used for generating, maintaining and providing access to electronic records and other data of the system 100.”)
to allow the data provider to provide a legal amount of time to allow for data transfer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick and Nielsen before them, to include in the 3D printer of Eramian the features of claim 15 as taught in Nielsen because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve operating efficiency and security in the provision of data. Nielsen Paragraphs [0191] and [0232].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Lacaze et al. (US Patent Publication No. 2015/0134955 A1) (“Lacaze”). 
Regarding claim 17, Eramian and Bostick teach all the claimed features of claim 2, from which claim 17 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 17.  However, Lacaze describes a method for using cryptography to protect deployable rapid on-site manufacturing 3d printing systems and enable a single time printing protocol.  Lacaze teaches: 
The device of claim 2, wherein the machine data station comprises an authentication module for checking an authorization of the data supply station to obtain predetermined component data. Lacaze: Paragraph [0026] (“An overview of the sever system is show in FIG. 5, where the webserver 500 is comprised of a registry 501, database 502, web store 503, arbiter 504, and signature verifier 505 with device public keys 506. A trusted machine 507 providing a first key pair 508 is external to the server system 500.”) Lacaze: Paragraph [0027] (“The web server 500 stores this key in the registry 501. Now, the web server 500 can verify that any products uploaded to the database are truly from who they say they're from. Developer XYZ 600 is then given the public key from Key pair A 508, to encrypt their product SW 604 before sending it. They encrypt their product with the public key A 508, then sign it with their private key B 601, creating a signed and encrypted package. Finally, Developer XYZ 600 sends this protected package 603 to the web server. The database verifies the source before storing the product SW 604.”) [The web server reads on “the machine data station” and the database reads on “a machine data station authentication module”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick and Lacaze before them, to include in the 3D printer of Eramian the features of claim 17 as taught in Lacaze because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would control the distribution and protecting the developer's content from unauthorized manufacturing. Lacaze Paragraph [0006].
Regarding claim 18, Eramian and Bostick teach all the claimed features of claim 2, from which claim 18 depends.  Eramian and Bostick do not expressly teach the claimed features of claim 18.  However, Lacaze describes a method for using cryptography to protect deployable rapid on-site manufacturing 3d printing systems and enable a single time printing protocol.  Lacaze teaches: 
The device of claim 2, wherein the data supply station comprises 
a data supply station authentication module for checking an authorization of the mobile maintenance station to receive the component data, Lacaze: Paragraph [0023] (“First, developers will be secured using standard authentication protocols 202. All models will be authenticated and encrypted before being stored in the rapid prototyping library 100. A separate trusted machine 203 will issue a first key pair 204 for verification between the rapid prototyping library 100 and the end user hardware 201. This trusted, separate machine 203 provides the computing power for encryption and validation services to the system 205. Upon transmission from the rapid prototyping library 100 to an end user computer 108, device specific encryption 206 is transmitted so that only the receiving device 108 can execute the software and model being transmitted. The end user's computer 108 provides secure authentication of users 207 to ensure that the user of the machine is authorized.”) [The separate trusted machine for verification for transmission of the end user hardware for rapid prototyping reads on “a data supply station authentication module for checking an authorization of the mobile maintenance station”.]
wherein the machine data station comprises a machine data station authentication module for checking an authorization of the data supply station to obtain predetermined component data, and Lacaze: Paragraph [0026] (“An overview of the sever system is show in FIG. 5, where the webserver 500 is comprised of a registry 501, database 502, web store 503, arbiter 504, and signature verifier 505 with device public keys 506. A trusted machine 507 providing a first key pair 508 is external to the server system 500.”) Lacaze: Paragraph [0027] (“The web server 500 stores this key in the registry 501. Now, the web server 500 can verify that any products uploaded to the database are truly from who they say they're from. Developer XYZ 600 is then given the public key from Key pair A 508, to encrypt their product SW 604 before sending it. They encrypt their product with the public key A 508, then sign it with their private key B 601, creating a signed and encrypted package. Finally, Developer XYZ 600 sends this protected package 603 to the web server. The database verifies the source before storing the product SW 604.”) [The web server reads on “the machine data station” and the database reads on “a machine data station authentication module”.]
wherein the data supply station authentication module and the machine data station authentication module are configured to check different authentication criteria comprising encoding and/or keys. Lacaze: Paragraph [0026] Lacaze: Abstract (“A webserver is comprised of a registry, database, web store, arbiter, and signature verifier with device public keys. An external trusted machine provides a first key pair to the server system...The Trusted Machine is an extremely secure machine with a first key pair “A” used to encrypt and decrypt entries into the database safely. A trusted module is associated with the printer which comprises a random sequence generator. The printer generates keys required for printing …. Next the server would encrypt the model with the keys generated by the trusted module of the printer to allow for the printer to decrypt the keys and effectuate printing of the encrypted model.”) [The verification between the trusted machine and the webserver encrypting and decrypting entries for printing reads on “the data supply station authentication module and the machine data station authentication module are configured to check different authentication criteria comprising encoding and/or keys”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick and Lacaze before them, to include in the 3D printer of Eramian the features of claim 18 as taught in Lacaze because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would control the distribution and protecting the developer's content from unauthorized manufacturing. Lacaze Paragraph [0006].  The implementation of Lacaze into the 3D printer of Eramian would enable and encourage crowd sourced design by protecting the intellectual property of the developers. Lacaze Paragraph [0007].  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of Bostick and further in view of Kothari et al. (US Patent Publication No. 2020/0047414 A1) (“Kothari”). 
Regarding claim 24, Eramian and Bostick teach all the claimed features of claim 21, from which claim 24 depends.   Eramian and Bostick do not expressly teach the claimed features of claim 24.  However, Kothari describes fabricating a replacement component.  Kothari teaches: 
The method of claim 21, 
wherein the providing of the 3D printing data to the mobile maintenance station is initiated automatically, depending on a ready-for-replacement signal, and wherein the ready-for-replacement signal is ascertained by a residual service life prediction device, depending on a function of operating data recorded by sensors and/or recorded component characteristics. Kothari: Paragraph [0020] (“…a system that includes an interface to receive data from a number of sensors coupled to components of a device to monitor health of each of those components. The system also includes a processor and memory to, in response to a determination that a first of the components is to be replaced, locate an additive manufacturing device that is capable of fabrication of a replacement component without interrupting fabrication cycles of that additive manufacturing device before the first component fails and to instruct fabrication of the replacement component.”) Kothari: Paragraph [0054] (“…a Kalman filter is used to merge the data of the sensors (206) to determine the health of the components of the device (202). A Kalman filter is a linear quadratic estimation algorithm that uses a series of measurements (i.e. data from the sensors (206) observed over time, containing statistical noise and inaccuracies and produces estimates of failure times for the component that the sensors (206) monitor.”) Kothari: Paragraph [0055] (“An example, of why the Kalman filter is used will now be described given the device (202) is an additive manufacturing device. The state of the device (202) is given by a list of process variables, components being fabricated, and the powder used for the fabrication. A prediction of what the future states of the device (202) is made by transforming state variables based on the property of the device (202).”) [The Kalman filter reads on “a residual service life prediction device”.  The response indicative that a first of the components is to be replaced from the number of sensors reads on “a ready-for-replacement signal…ascertained by a residual service life prediction device, depending on a function of operating data recorded by sensors”. The located additive manufacturing device capable of fabrication reads on “the maintenance station”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Eramian, Bostick, and Kothari before them, to include in the 3D printer of Eramian the features of claim 24 as taught in Kothari because the references are in the same field of endeavor as the claimed invention and they are focused on 3D or additive manufacturing printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because by including the prediction of a non-functioning component, fabrication of 3D objects by the additive manufacturing device is not significantly delayed. A significant delay in the fabrication of an object to be replaced can result in lost business opportunities, delays in fabrication processes; or other delay which impacts the individual user, business and and/or their customers. Kothari Paragraph [0019]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0064299 A1 to Koreis describes a parts library, a database, and a parts management system. The parts library is configured to store a plurality of part definition files. The database is configured to store entries identifying a printing of parts using the plurality of part definition files. The parts management system is configured to receive a request for a part definition file in the parts library, identify the part definition file in the plurality of part definition files in the parts library, receive an indication of a printing of a part using the part definition file, and store an entry identifying the printing of the part using the part definition file in the database.

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117


/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117